Citation Nr: 0400933	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.  

2.  Entitlement to a special monthly compensation by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from March 1990 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant is the veteran's legal guardian.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are anxiety 
disorder, rated 100 percent disabling; and, tinea pedis, 
rated 0 percent disabling.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.  

3.  The probative evidence shows the veteran has loss of use 
of his extremities; is permanently bedridden; and, is so 
helpless as to be in need of regular aid and attendance, but 
this is due to nonservice-connected injuries sustained in the 
December 2000 motor vehicle accident and not due to service-
connected disability.  

4.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.

5.  The veteran is not confined to his home or immediate 
premises by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for regular aid and attendance of another person 
are not met.  38 U.S.C.A. § 1114(l), (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2003).  

2.  The criteria for special monthly compensation by reason 
of the veteran being housebound are not met.  38 U.S.C.A. 
§§ 1114(s), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1996 rating decision the RO granted service 
connection for anxiety disorder and tinea pedis.  The RO 
assigned a 10 percent rating for anxiety disorder and a 0 
percent rating for tinea pedis, effective March 29, 1995.  

The evidence of record at that time included the service 
medical records, a private medical examination report, VA 
compensation examination reports and VA medical treatment 
records.  

Subsequently, the RO obtained additional VA medical treatment 
records dated from 1992 to 1995.  They include psychological 
testing and a report of hospitalization for substance 
dependence.  

In an August 1997 rating decision the RO denied service 
connection for personality disorder, post traumatic stress 
disorder, hypoglycemia, a left knee condition and right knee 
pain.  The RO also denied service connection for headaches, 
weight loss, shin rash, hair loss and joint pain, which he 
claimed were due to undiagnosed illness.  The RO notified him 
of that decision by letter dated August 14, 1997; he did not 
appeal.  

In May 1998 the veteran submitted a June 1996 private 
psychological evaluation and outpatient records dated through 
November 1997.  The veteran also underwent a VA mental 
disorders examination in June 1998 and that report is of 
record.  

In a December 1997 rating decision the RO assigned a 100 
percent disability rating for the service-connected anxiety 
disorder, effective May 5, 1998.  The RO denied entitlement 
to special monthly compensation based on the need for aid and 
attendance or by reason of being housebound.  

The veteran underwent a VA mental disorders examination in 
October 1999 and that report is of record.  

In a November 1999 rating decision the RO confirmed and 
continued the 100 percent disability rating for the service-
connected anxiety disorder.  The RO again denied entitlement 
to special monthly compensation based on the need for aid and 
attendance or by reason of being housebound.  

In December 1999 the RO received numerous records from the 
Social Security Administration.  They include private medical 
evaluations and a report of VA hospitalization.  The evidence 
shows the veteran was awarded Social Security Administration 
disability benefits beginning on July 1, 1995.

In a December 1999 rating decision the RO confirmed and 
continued the100 percent disability rating for the service-
connected anxiety disorder.  

The RO again denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.  

The veteran underwent a follow-up VA mental disorders 
examination in February 2000, and that report is of record.  
It included psychological testing.

In a September 2000 rating decision the RO determined that 
the veteran was competent to handle disbursement of his VA 
funds.  

In December 2000 the appellant submitted a statement 
indicating that the veteran had been in a motor vehicle 
accident.  She stated he was in a coma and was helpless.  She 
requested that she be made payee of the veteran's VA 
compensation funds.  She included records from Vanderbilt 
University Medical Center and a statement from the trauma 
surgeon.  

The December 30, 2000 statement from the trauma surgeon shows 
the veteran was admitted to the Vanderbilt University Medical 
Center on December 10, 2000, status post motor vehicle 
accident.  The veteran suffered a severe closed head injury.  
The diagnosis was bilateral epidural hematoma, status post 
bilateral craniotomies and bilateral frontal contusions.  He 
was weaned off the ventilator and there were unsuccessful 
attempts to communicate with him.  

On December 19, 2000, the veteran was transferred to the 
rehabilitation clinic.  At the time of transfer he was in an 
agitated state.  He could not follow commands but he could 
move all his extremities.  He became unresponsive and taken 
to the emergency room.  Cardiopulmonary resuscitation was 
initiated and he was intubated.  The diagnosis was cardiac 
arrest, renal failure and possible anoxic brain injury.  The 
trauma surgeon stated that the veteran remained comatose ever 
since that event.  He stated that the veteran was completely 
unable to make any decisions regarding his care or personal 
affairs.  

In a January 2001 rating decision the RO proposed that the 
veteran be found incompetent to handle disbursement of his VA 
funds.  In a March 2001 rating decision the RO determined 
that the veteran was incompetent to handle disbursement of 
his VA funds.  

In April 2002 the RO received VA treatment records and a 
completed application for aid and attendance.  During 
examination and evaluation in July 2001 the VA physician 
noted a history of the motor vehicle accident.  The veteran 
had been in a vegetative state since the accident due to 
brain trauma.  The physician noted that the veteran had 
undergone surgery for extracranial blood drainage and 
drainage of intracranial subdural hematoma.  The appellant 
stated that the veteran could say a few words, understand 
simple commands and occasionally move his limbs.  

The physician stated that he was otherwise noncommunicative.  
The physician also noted that he was receiving physical 
therapy at home.  The physician performed a physical 
examination and laboratory and diagnostic studies.  The 
diagnosis was head trauma with early recovery from a 
vegetative state.  The veteran was referred to the Physical 
Therapy Department for a knee brace due to flexion 
contractures.  

The same VA physician completed an application for aid and 
attendance in April 2002.  The diagnosis was severe head 
injury leaving the veteran with quadriplegia and in a 
vegetative state.  The physician opined the veteran needed 
extreme supervision due to his quadriplegia and he needed the 
use of a wheelchair.  The veteran was not in a nursing home 
but the physician concluded that he required actual total 
assistance of another person.  

In May 2002 the RO received a statement from the veteran's 
treating physician.  The veteran's primary caregiver was the 
appellant.  The physician stated that the veteran had been in 
a persistent vegetative state since the motor vehicle 
accident.  

The physician opined that the veteran required total care 24 
hours per day due to his quadriplegia.  

In a May 2002 rating decision the RO confirmed and continued 
the finding of incompetence.  The RO denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
housebound.  The appellant appealed.

In her notice of disagreement the appellant stated that the 
veteran lived with her and she provided all his daily needs 
of living.  She argued that the veteran is bedridden and 
housebound due to his severe brain injury.  

In July 2002 the appellant submitted a February 2001 
discharge and transfer record.  It states the veteran was 
status post severe brain injury secondary to the motor 
vehicle accident, status post craniotomy and status post 
neuroleptic syndrome.  It states the veteran had bladder and 
bowel incontinence, mental and speech impairment, and his 
activity tolerance limitations were severe.  It states the 
veteran was unable to perform bed activity, personal hygiene, 
dressing, feeding, transfer, or locomotion.  

In her substantive appeal the appellant again argued that the 
veteran was completely disabled due to the injuries sustained 
in the motor vehicle accident.  She described his limitations 
and the daily care she provided.  She submitted a statement 
from a home health care service.  

The August 2002 statement shows the veteran was referred for 
home health care due to his brain injury, pneumonia, 
neuroleptic malignant syndrome and paralysis.  Skilled 
nursing and therapy was provided from March to August 2001 
and from March to May 2002.  The statement indicates that the 
veteran has contractures of both upper extremities and 
paralysis of both lower extremities and he receives feeding 
though a gastrostomy tube.  


The nurse stated that the veteran is dependent on caregivers 
in all areas, he is bedridden and requires total assistance 
for all his needs.  


Criteria

The law provides that a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l) (West 2002).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b) (2003).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3) (2003).  The 
criteria for rating "permanently bedridden" are also 
contained in 38 C.F.R. § 3.352(a).  

The regulations provide that, where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance, except where 38 U.S.C. § 
1114(r) is involved, to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b)(4) (2003).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination, 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  

The particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2003).


The law provides special monthly compensation if the veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound.  

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected disability or disabilities, which it is reasonably 
certain, will remain throughout the veteran's lifetime.  38 
U.S.C.A. § 1114(s) (West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  


In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
with respect to the issues of special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  

In the May 2002 determination the RO notified the veteran 
through the appellant the reason why he is not entitled to 
special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound.  
The RO notified appellant of the enactment of the VCAA in 
connection with these issues in April 2003.  The July 2002 
statement of the case included the VCAA provisions indicating 
all efforts that would be made to assist appellant in 
substantiating the veteran's claim.  The statement of the 
case fully provided the laws and regulations pertaining to 
entitlement to the benefit sought, and it included a detailed 
explanation as to why he had no entitlement to these benefits 
under the applicable laws and regulations based on the 
evidence provided at that time.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the claimant of the information why the claim was not 
substantiated.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim for special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound.  




The evidence includes VA and private medical evidence that 
establishes the veteran needs regular aid and attendance of 
another person and is housebound due to the nonservice-
connected injuries sustained in the December 2000 motor 
vehicle accident.  In fact, the appellant does not dispute 
the fact that the veteran is in need of regular aid and 
attendance of another person and is housebound due to his 
nonservice-connected injuries.  She does not contend that he 
was in need of such care or housebound due to his service-
connected anxiety disorder or tinea pedis prior to the motor 
vehicle accident.  

In this case there is no reasonable possibility that any 
further assistance would aid in substantiating veteran's 
claim because the competent medical opinions already of 
record establish that he needs regular aid and attendance and 
is housebound due to nonservice-connected disability.  See 38 
U.S.C.A. § 5103A(a)(2).  

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  38 C.F.R § 3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  


Special Monthly Compensation

Housebound

Initially, the Board will address the issue of entitlement to 
special monthly compensation based on housebound status.  

In this case, the veteran does have a service-connected 
disability that is rated as total.  In a December 1997 rating 
decision the RO assigned a 100 percent disability rating for 
the service-connected anxiety disorder, effective May 5, 
1998.  However, the evidence does not establish that he is 
permanently housebound as a result of his service-connected 
anxiety disorder.  In fact, he was driving a motor vehicle by 
himself at the time he sustained the injuries for which he is 
now housebound.  The evidence does not show he was 
substantially confined to his house and he had not been 
institutionalized as a result of his service-connected 
anxiety disorder.  38 C.F.R. § 3.350(i).  

The evidence also does not establish that he has additional 
service-connected disability that is independently ratable at 
60 percent or more.  His only other service-connected 
disability is tinea pedis.  This service-connected disorder 
has been rated as noncompensable since March 29, 1995.  38 
U.S.C.A. § 1114(s).  It is not contended or shown in the 
evidence that the veteran has another service-connected 
disability that is independently ratable at 60 percent or 
more.  

In this case the evidence establishes that the veteran is 
permanently housebound.  However, the evidence shows that he 
is housebound due to the nonservice-connected injuries 
sustained in the December 2000 motor vehicle accident.  The 
February 2001 discharge and transfer record states that the 
veteran's activity tolerance limitations were severe.  

The VA physician who performed the July 2001 examination and 
evaluation stated that the veteran had been in a vegetative 
state since the accident due to brain trauma.  In fact, the 
evidence shows that the nursing care and therapy in 2001 and 
2002 were performed at the veteran's residence.  Finally, the 
appellant has stated that the veteran lives with her and he 
is housebound due to his severe brain injury.  

For these reasons the Board finds that the veteran is 
substantially confined to his home or immediate premises by 
reason of his nonservice-connected disabilities.  The Board 
finds that the veteran is not is substantially confined to 
his home or institutionalized in a nursing home on account of 
service-connected anxiety disorder or tinea pedis.  The Board 
concludes that the criteria for special monthly compensation 
by reason of the veteran being housebound are not met.  38 
U.S.C.A. §§ 1114(s), 5103A; 38 C.F.R. §§ 3.350, 3.352.  


Aid and Attendance

The veteran, through the appellant, seeks entitlement to 
regular aid and attendance of another person.  The appellant 
contends that the veteran is so helpless due to his severe 
brain injury that she must provide for all of his daily 
needs.  She does not contend that the veteran is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance due to his service-connected anxiety disorder or 
tinea pedis.  

In this case the evidence supports a finding that the veteran 
has lost the use of his lower extremities, that he is 
permanently bedridden and that he is so helpless as to be in 
need of regular aid and attendance of another person.  
However, this same evidence also shows that the veteran's 
incapacity is due to his nonservice-connected injuries 
sustained in the December 2000 motor vehicle accident.  

The December 30, 2000 statement from the trauma surgeon shows 
the veteran was admitted to the Vanderbilt University Medical 
Center on December 10, 2000, status post motor vehicle 
accident.  The veteran suffered a severe closed head injury.  
The diagnosis was bilateral epidural hematoma, status post 
bilateral craniotomies and bilateral frontal contusions.  It 
also shows he went into a comatose state following cardiac 
arrest, renal failure and possible anoxic brain injury.  The 
trauma surgeon stated that he was completely unable to make 
any decisions regarding his care or personal affairs.  

The February 2001 discharge and transfer record states that 
the veteran was status post severe brain injury secondary to 
the motor vehicle accident, status post craniotomy and status 
post neuroleptic syndrome.  It states the veteran had bladder 
and bowel incontinence, mental and speech impairment, and his 
activity tolerance limitations were severe.  It states the 
veteran was unable to perform bed activity, personal hygiene, 
dressing, feeding, transfer, or locomotion.  

The VA physician who performed the July 2001 examination and 
evaluation determined that the veteran's injuries in the 
motor vehicle accident left him in a vegetative state.  The 
veteran could say a few words, understand simple commands and 
occasionally move his limbs, but he was otherwise 
noncommunicative.  

The same VA physician's diagnosis on the April 2002 
application for aid and attendance was severe head injury 
leaving the veteran with quadriplegia and in a vegetative 
state.  The physician opined the veteran needed extreme 
supervision due to his quadriplegia and he needed the use of 
a wheelchair.  The veteran was not in a nursing home but the 
physician concluded that he required actual total assistance 
of another person.  

In May 2002 the veteran's treating physician also stated that 
the veteran had been in a persistent vegetative state since 
the motor vehicle accident.  The physician opined that the 
veteran required total care 24 hours per day due to his 
quadriplegia.  


Finally, the home health care nurse stated that the veteran 
had contractures of both upper extremities and paralysis of 
both lower extremities and he receives feeding though a 
gastrostomy tube.  He also opined that the veteran is 
dependent on caregivers in all areas, he is bedridden and 
requires total assistance for all his needs.  

In essence, the evidence shows the veteran is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, but this is due to nonservice-connected 
disabilities sustained in the December 2000 motor vehicle 
accident.  The probative evidence shows this is not due to 
his service-connected anxiety disorder or tinea pedis.  

The law only provides special monthly compensation for such 
disability, which is the result of service-connected 
disability.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2003).  


The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound are not met.  38 U.S.C.A. §§ 1114(l)(s), 5103A 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2003).  


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance is denied.

Entitlement to special monthly compensation on account of 
being housebound is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



